DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 1/13/2020 has been considered by the Examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “claw” and the “discrete sections” of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 
Figs. 1-6 are objected to because they lack reference characters.  See MPEP 1.84 Standard for Drawings. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Figs. 7(a) and 7(b) are objected to because the photograph quality is not of sufficient quality for reproduction. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to for the following:
In line 1, the abstract recites the phrase “Disclosed is”, which is implied. 
In lines 2-3, the abstract recites “…applied on the consumables have powerful effects such as shearing, agitations, and extrusion…”. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
Pages 3, 6, 8: the specification recites initialisms “TIG”, “MIG”, and “CMT” without first providing definitions of said initialisms.
[0024], line 2: “…the heat source is Tig…” should read “…the heat source is TIG…”
[0025], line 2: “…the heat source is Mig…” should read “…the heat source is MIG…”
As discussed above, the drawings are objected to because they lack reference characters. Upon overcoming this objection, it is important to note that reference characters not mentioned in the description shall not appear in the drawings and reference characters mentioned in the description must appear in the drawings. See MPEP 1.84 Standard for Drawings.  
Appropriate correction is required.
Claim Objections
Claims 1-2, 4, and 7 are objected to because of the following informalities: 
Claim 1 lacks a transitional phrase. Transitional phrases define the scope of a claim with respect to what unrecited additional components or steps, if any, are excluded from the scope of the claim. See MPEP § 2111.03. For examination purposes, the claim is being interpreted as being open-ended. 
Claim 1, lines 2-3: it is unclear what the phrase “…and are hereinafter referred to as consumables” is referring to, the consumable materials being manufactured or the additive materials. The Examiner recommends rewriting the claim to avoid any terminology clarification phrases such as the one above within the claim itself. 
Claim 2 recites initialisms “TIG”, “MIG”, and “CMT” without first providing definitions of said initialisms.
Claim 4, line 5: “…and opposites to the consumable…” should read “…and opposite to the consumable…”
Claim 4, lines 5-6: “…the angle of the laser and the stack layer is 5°-60°.” should read “…the angle between the laser and the stack layer is 5°-60°.”
Claim 5, line 2: the phrase “…to enhance the forging effect…” is a statement of intended use.
Claim 7, line 3: the phrase “…to enhance the control effect of metallographic structure and performance” is a statement of intended use.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites the limitations "the heat source" in line 4, “the front end surface” in line 5, “the subsequent cooling and solidification process” in lines 5-6, “the hot metal” in line 6, “the action” in line 7, “the axial thrust” in line 7, “the counter-acting force” in lines 7-8, “the discrete sections” in line 10, and “the stacking process” in line 11.  There is insufficient antecedent basis for these limitations in the claim.
Further regarding claim 1, it is unclear what the phrase “…and are hereinafter referred to as consumables” is referring to, the consumable materials being manufactured or the additive materials. Therefore, the claim is rendered indefinite. For the purposes of examination, the “rod or strip shaped materials” are being interpreted as the “consumables”.
claim 1, it is unclear what “the discrete sections” in line 10 are, nor how they generate the moving path upon which are the consumption and movement speed based. The specification fails to provide any further insight, as the only mention of “the discrete sections” is in a verbatim recitation of the claims on page 3. Therefore, the subject matter of claim 1 is rendered indefinite.
Regarding claim 3, claim 3 recites the limitation “the laser spot shape” in line 4. There is insufficient antecedent basis for these limitation in the claim.
	Regarding claim 4, claim 4 recites the limitations “the inclination direction” in line 3, “the moving direction” in lines 3 and 5, “the self-moving mode” in lines 3-4, “the angle” in line 5. There is insufficient antecedent basis for these limitations in the claim.
	Regarding claim 5, claim 5 recites the limitations “the upper and lower vibrations” in lines 1-2, “the forging effect” in line 2, “the vibration frequency” in lines 2-3, and “the vibration amplitude” in line 3. There is insufficient antecedent basis for these limitations in the claim.
	Regarding claim 6, claim 6 recites the limitation “the scanning frequency” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Further regarding claim 6, the phrase "such as" in line 2 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	Regarding claim 7, claim 7 recites the limitation “the control effect” in line 3. There is insufficient antecedent basis for this limitation in the claim.
	Claims 2 and 8 are rejected by virtue of their dependence on rejected the rejected claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2  are rejected under 35 U.S.C. 103 as being unpatentable over Offer (US20050150871A1) in view of Zhe et al. (CN105397276A), hereinafter Zhe, Kalvala et al. (US20150360317A1), hereinafter Kalvala, Wells (US2322077A), and Ruidi et al. (CN104404509B), hereinafter Ruidi.
Regarding claim 1, Offer teaches (Fig. 1A) a micro-region semi-solid additive manufacturing method [0006] “At least one exemplary embodiment of the present invention provides a method for semi-solid state welding that uses both electrical resistance and mechanical friction as the sources of heat.”), wherein consumable materials are manufactured with rod or strip shaped materials (contact rod 20), hereinafter referred to as “consumables”, as additives ([0033] “The electrofriction welding apparatus may utilize a consumable contact rod 20 that is selected and formulated to transfer a portion of the contact rod material 20a onto the substrate 10 during each welding cycle.”); during operation, a holder (contact rod housing 18) drives the consumables to rotate ([0033] “During a welding cycle, the contact rod 20 may be rotated at a high speed and then brought into contact with a portion of the substrate 10 to generate friction heating.”) and an axial thrust (contact force) is applied to the consumables (contact rod 20) (see also force F applied to contact rod 18 in Fig. 11B, [0049] “As illustrated in FIG. 11B, the contact rod 18 is then driven against the substrate surface by force F and moved relative to the surface to generate friction heating.”; [0006] “A method of welding a solid consumable material to a weld region on a base material including bringing a working surface of the consumable material into contact with the weld region on a surface of the base material under a contact force, the contact force being applied generally along an axis substantially normal to the weld region; moving the working surface relative to the weld region while maintaining the contact and applying the contact force” [0033] “During a welding cycle, the contact rod 20 may be rotated at a high speed and then brought into contact with a portion of the substrate 10 to generate friction heating. Alternatively, the contact rod 20 may be brought into contact with the substrate 10 and then moved relative to the substrate using one or more linear, rotational or arcuate movements.”), and the heat source (induction coil 38)  is used to heat the front end surface of the consumables to a liquid or semi-solid state ([0046] “in FIG. 9, an inductive coil may be provided on or adjacent the contact rod housing 18 for heating the contact rod 20 prior to exiting or as it exits the contact rod housing.” [0054] “If the electrofriction welding process is applied over a contaminated crack or other defect, the liquid metal formed (if melting occurs) can be forced into the locally dried portion of the crack or defect to displace contaminants, water, steam, or other materials, and prevent them from contaminating or displacing the weld pool.”); in the subsequent cooling and solidification process, the hot metal at the end of these consumables undergoes agitation and extrusion under the action of the axial thrust, rotational torsion and the counter-acting force of substrate or stack layers, to form a mold-free semi-solid rheological processing metal structure (Fig. 3A, beads 20a) ([0036] “As illustrated in FIG. 3A, the electrofriction welding apparatus may be configured to apply a force F along an axis generally normal to the surface of the substrate 10 and extending through the contact rod 20 comprising a consumable material. As the electrofriction welding apparatus 100 advances along the surface of the substrate 10, a series of welding cycles will deposit a series of beads 20a of the consumable material along the surface. As illustrated in FIGS. 3A and 3B, the contact rod 20 may be configured and held within and advanced from the contact rod housing 18 as needed. The contact rod 20 may be configured to interact with mechanisms within the contact rod housing 18 whereby the contact rod may be rotated relative to the contact rod housing. Alternatively, the contact rod 20 may be fixed relative to a rotatable portion 18a of the contact rod housing 18, that is rotated within the contact rod housing 18 or simply fixed relative to the contact rod housing which is, in turned, moved in linear, rotational, orbital or sweeping directions, either singly or in combination, to provide the necessary motion relative to the substrate 10.”); the consumables are uniformly pushed forward and are moved to form continuous stack layers ([0039] “As illustrated in FIG. 3A, the combination of the friction heating and the resistance heating, in combination with a consumable contact rod 20 of appropriate composition and the contact pressure near the location where the contact rod contacts the substrate 10 will cause a portion 20a of the contact rod to be welded to the substrate. The newly applied consumable material 20a preferably provides a substantially defect-free layer of material that may, depending on a particular design, also have improved composition and/or microstructure, relative to the original substrate 10.”), and the stacking process is repeated to form a molded body ([0049] “The welding cycles may be repeated until the desired weld joint is completed, the cladding is applied or defect 12 is corrected, or the substrate is otherwise suitable for further processing.”); and the heat source comprises a laser beam, an electron beam, a plasma beam, an electric arc, a resistance heat, an induction heating or flame ([0046] “Other embodiments of the apparatus according to the invention may employ another of the supplemental heating methods, such as plasma arc heating, electric arc heating, tungsten inert gas (TIG) torch heating, laser heating or electron beam (power beam) heating for the same purpose.”). 
Offer does not teach that a claw drives the consumables to rotate at a speed of 200-10000 rpm, an axial thrust of 10-2000 N is applied to the consumables, and the consumables are uniformly pushed forward at a consumption speed of 0.1-2 m/min and are moved at a speed of 0.1-4 m/min.
Zhe teaches (Fig. 1) a semi-solid additive manufacturing method (“The method adopts solid phase additive manufacturing technology. During the additive manufacturing process, the peak temperature is lower than the melting point of the material, the material does not melt, does not involve the formation and solidification of the molten pool, and can eliminate defects such as cracks and pores during the solidification of the molten pool during high-energy beam additive manufacturing”), wherein a consumable rod (cylindrical bar 1) is rotated at a speed of 200-3000 rpm and has a feed speed of 1-200 mm/min ([0020] “The parameters of friction stir additive manufacturing include the rotation speed and feed speed of the cylindrical bar; the rotation speed of the bar is in the range of 200-3000r/min, and the feed speed of the bar is in the range of 1-200mm/min” the rotation speed range of 200-3000 rpm and the feed speed range of 1-200 mm/min (=0.001-0.2 m/min) as taught by Zhe is within the claimed rotation speed range and feed speed range limitations of 200-10000 rpm and 0.1-2 m/min, respectively. As there is no allegation of criticality or any evidence demonstrating any difference across the claimed range limitations, the ranges as taught by Zhe anticipate the claim.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Offer to incorporate the teachings of Zhe to include that the claw drives the consumables to rotate at a speed of 200-10000 rpm and the consumables are uniformly pushed forward at a consumption speed of 0.1-2 m/min. Doing so improves the mechanical structural properties of parts produced by traditional additive manufacturing ([0025] “Significantly improve the shortcomings of the obvious anisotropy of the mechanical properties of structural parts in traditional additive manufacturing, which is conducive to the improvement of the overall mechanical properties of structural parts”).
Wells teaches (Fig. 1) an electrode holder (holder 10) comprising a claw1 (jaws 12 and 13) that grips a rod or electrode (electrode 14) of material which is to be applied to an object being processed (Page 1, column 1, lines 1-8 “My invention relates to holders for use in electric arc welding. Holders of this character ordinarily comprise a handle with a jaw mechanism at the forward end thereof which grips a rod or welding electrode of the material which is to be applied to other metallic objects or bodies so as to form a weld thereon or to join metal parts by means of a weld.”; Page 2, column 1, lines 3-8 “In Fig. 1 I show the electrode holder 10 as it would appear resting on a horizontal surface 11. Between the upper and lower jaws 12 and 13 an electrode 14 is shown substantially parallel to and supported out of contact with the horizontal surface 11”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have further modified the combination of Offer and Zhe to further incorporate the teachings of Wells to include that a claw drives the consumables to rotate at a speed of 200-10000 rpm. Doing so allows for the holder to be put down at any time without the necessity of disconnecting a cable or shutting down a portion of the processing system (Page 1, column 1, lines 49-53 “It is an object of my invention to provide an electrode holder which may be laid down at any time without the necessity of disconnecting the cable from the generator or shutting down the generator.”).
Kalvala teaches (Fig. 7) a method of friction stir welding, wherein an axial force ranging from 1000 N to 25000 N is applied to the consumable rod (rod 10) ([0093]-[0094] “it is contemplated that the rod 10 can be a consumable rod…it is contemplated that the means for selectively axially moving the rod 10 can be configured to apply an axial force to the rod relative to the vertical axis. It is further contemplated that the axial force can range from about 1,000 Newtons (N) to about 25,000 N.”)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have further modified the combination of Offer, Zhe, and Wells to incorporate the teachings of Kalvala to include that an axial thrust of 10-2000 N is applied to the consumables. Doing so results in a metallurgical bond between the upper and lower material layers being welded ([0103]-[0104] “In another aspect, the method of seam welding can comprise applying an axial force to the rotating rod such that frictional heat between the distal end of the rod and the upper material layer plasticizes a portion of the upper material layer. With a portion of the upper material layer plasticized, the method of seam welding can further comprise applying the axial force to the rotating rod such that a portion of the bottom surface of the upper material layer and a portion of the top surface of the lower material layer are deformed. It is contemplated that this deformation at the interface between the upper and lower material layers can result in a metallurgical bond between the upper and lower material layers.”).
Ruidi teaches (Fig. 2) a method of friction stir processing and laser additive manufacturing ([0011] “the present invention through the laser additive manufacturing In the processing process of each layer, the FSP selective area modification is introduced, so that each layer of laser solidified structure undergoes large deformation, realizes the nanostructure of the structure, and eliminates cracks, thereby preparing complex metal parts with nanocrystalline high strength and toughness without cracks.”) wherein the stirring rod (stirring head 4) has a traveling speed of 100-1000mm/min ([0018] “In friction stir single-layer processing…the traveling speed is 100~1000mm/min” the travelling speed 100-1000mm/min (=0.1-1 m/min) as taught by Ruidi is within the claimed movement speed limitation of 0.1-4 m/min).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have further modified the combination of Offer, Zhe, Wells, and Kalvala to incorporate the teachings of Ruidi to include that the consumables are moved at a speed of 0.1-4 m/min. Doing so eliminates cracks in the manufactured object ([0014] “By adjusting the FSP rotation speed and travel speed…all cracks in the laser single layer area are bridged, the network carbide is dispersed, and the organization is nanometerized.”).
Regarding claim 2, the combination of Offer, Zhe, Wells, Kalvala, and Ruidi teaches all of the elements of the current invention as stated above. Offer further teaches that the electric arc is TIG Other embodiments of the apparatus according to the invention may employ another of the supplemental heating methods, such…tungsten inert gas (TIG) torch heating”).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Offer in view of Zhe, Wells, Kalvala, Ruidi, Dong et al. (CN106112254A), hereinafter Dong, and Bruck (US 20150174699 A1).
Regarding claim 3, the combination of Offer, Zhe, Wells, Kalvala, and Ruidi teaches all of the elements of the current invention as stated above. Offer further teaches that a consumable form (contact rod 20) is rod shaped material, and a cross-section shape is a solid circle (see Fig. 3B; [0033] “The electrofriction welding apparatus may utilize a consumable contact rod 20”) and the consumables are used one by one ([0033] “The electrofriction welding apparatus may utilize a consumable contact rod 20 that is selected and formulated to transfer a portion of the contact rod material 20a onto the substrate 10 during each welding cycle.”; see Fig. 1A, only one consumable rod 20 can be held and used at a time by the apparatus as taught by Offer).
Offer does not teach that the length of each consumable is 5-600cm.
Zhe further teaches that the length of each consumable (cylindrical bar 1) is 50-200mm ([0010] “a cylindrical bar 1 with…a length of 50-200mm” the length 50-200mm (= 5-20cm) as taught by Zhe is within the claimed length limitation of 5-600cm).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have further modified the combination of Offer, Wells, Kalvala, and Ruidi to incorporate the teachings of Zhe to include that the length of each consumable is 5-600cm. Doing so would enable the bar to be fixed to the manufacturing equipment ([0010] “a cylindrical bar 1 with…a length of 50-200mm…so that it can be fixed on the friction stir equipment”).
The combination of Offer, Zhe, Wells, Kalvala, and Ruidi does not teach that one or more consumables are arranged side by side and the laser spot shape is a circular spot, an elliptical spot, a rectangular spot, or a multi-spot. 
As shown in Figure 1, the present invention discloses a 3D printing device that uses friction stir welding technology for additive manufacturing to achieve the purpose of 3D product printing. The device includes…a friction stir welding mechanism, which realizes…semi-solid metal forging…through the mechanism of two shafts at the same time friction stir and feed the material to form a convex, friction stir additive manufacturing required surfacing weld”), wherein one or more consumables (right mixing head 4 and left mixing head 6) are arranged side by side ([0041] “the left mixing head 6 and the right mixing head 4 are arranged symmetrically”). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have further modified the combination of Offer, Zhe, Wells, Kalvala, and Ruidi to further incorporate the teachings of Dong to include that one or more consumables are arranged side by side. Doing so would improve processing efficiency, increase material sources, and reduce processing costs ([0009] “the present invention provides a 3D printing equipment and method, which applies the mechanism of friction stir welding to 3D printing technology, thereby achieving improvement Technical purposes such as processing efficiency, increasing material sources and reducing processing costs.”).
Bruck teaches a method of laser beam optical scanning for additive manufacturing ([0002] “Laser beam optical scanning over a surface has been used to melt or sinter materials for additive manufacturing”), wherein the laser spot shape is a circular spot (see Fig. 1; [0019] “The laser beam may have a predetermined beam width represented by the diameter of the circles…it will be appreciated that the laser may be pulsed to transfer energy in such discrete circles”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have further modified the combination of Offer, Zhe, Wells, Kalvala, Ruidi, and Dong to further incorporate the teachings of Bruck to include that the laser spot shape is a circular spot. Doing so would transfer a given amount of energy per area per time at a given scan speed ([0019] “it will be appreciated that the laser may be…continuous to transfer a given amount of energy per area per time, represented by each circle, at a particular scan speed”).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Offer in view of Zhe, Wells, Kalvala, Ruidi, Dong, Okamura et al. (US20020027155A1), hereinafter Okamura, and Zediker (US20160067827A1).
Regarding claim 4, the combination of Offer, Zhe, Wells, Kalvala, and Ruidi teaches all of the elements of the current invention as stated above. Offer further teaches (Fig. 1A) that the self-moving mode of the consumable (contact rod 20) is rotation or plane reciprocating motion ([0033] “During a welding cycle, the contact rod 20 may be rotated at a high speed and then brought into contact with a portion of the substrate 10 to generate friction heating. Alternatively, the contact rod 20 may be brought into contact with the substrate 10 and then moved relative to the substrate using one or more linear, rotational or arcuate movements.”)
The combination of Offer, Zhe, Wells, Kalvala, and Ruidi does not teach that an inclination angle of the consumable between the centerline of the consumable and the stack layer is 45°-90°, the inclination direction is opposite to the moving direction of the consumable, the laser acts on the front side of the moving direction of the consumable and opposite to the consumable, and the angle of the laser and the stack layer is 5°-60°.
Dong further teaches (Figs. 2) that the laser (heat source device 26) ([0043] “The auxiliary heat source device 26 can use laser, electron beam or ion beam as the heat source energy to improve friction stirring”) acts on the front side of the moving direction (direction B) ([0054] “The direction B in Fig. 1 represents the movement direction of the friction stir welding mechanism”) of the stirring rod (mixing heads 4 and 6) and opposite to the stirring rod (mixing head 4 and 6) (See Fig 2).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have further modified the combination of Offer, Zhe, Wells, Kalvala, and Ruidi The auxiliary heat source can be laser, electron beam, plasma, etc., and the auxiliary heat source can increase the efficiency of surfacing welding.”).
Okamura teaches (Fig. 18) a method of friction stir welding in which an inclination angle (= 90° -θ1) of the stirring rod between the centerline of the stirring rod and the processing surface (workpiece 8) is 45°-90°, the inclination direction is opposite to the moving direction (welding direction 20) of the stirring rod ([0193] “A tool angle θ1 in the region where no inclination is on the workpieces…is adjusted to 3 degrees in the opposite direction to the welding direction 20 as shown in a A-A section of FIG. 18” See Fig. 18; 90° - 3° = 47°, which is within the desired 45°-90° range).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have further modified the combination of Offer, Zhe, Wells, Kalvala, Ruidi, and Dong to further incorporate the teachings of Okamura to include that an inclination angle of the consumable between the centerline of the consumable and the stack layer is 45°-90° and the inclination direction is opposite to the moving direction of the consumable. Doing so enables stable and efficient processing even when an inclination exists on part of the processing surface ([0199] “Stable and efficient welding can be achieved by the welding apparatus and method described above even in case of workpieces where an inclination exists on a part of the workpiece surface.”)
Zediker teaches (Fig. 1) a laser additive manufacturing apparatus ([0055] “Turning to FIG. 1 there is shown a schematic diagram illustrating an embodiment of a LAM system and process”), where the angle between the laser (laser beam 109) and the processing surface (base 100) ranges from 45° to 135°, from 30° to 120°, and from 0° to 180°, and from 180° to 360° ([0055] “The angle of the laser beam on the target in FIG. 1 is at 90° or a right angle to the base. This angle can be varied from 45° to 135°, from 30° to 120°, and from 0° to 180°, and from 180° to 360°” all of the angle ranges as taught by Zediker except 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have further modified the combination of Offer, Zhe, Wells, Kalvala, Ruidi, Dong, and Okamura to further incorporate the teachings of Zediker to include that the angle between the laser and the stack layer is 5°-60°. Doing so enables components of many different shapes, sizes, and with varying degrees of complexity to be manufactured ([0055] “Further combinations and variations of these different basic relative motions can be performed, in coordination with the firing of the laser beam and deposition of starting material, and in this manner articles of many different shapes, sizes and with varying degrees of complexity can be made.”).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Offer in view of Zhe, Wells, Kalvala, Ruidi, and Jian et al. (CN101537529B), hereinafter Jian.
Regarding claim 5, the combination of Offer, Zhe, Wells, Kalvala, and Ruidi teaches all of the elements of the current invention as stated above except that upper and lower vibrations are added to the consumables to enhance forging effect, wherein the vibration frequency is 1 Hz to 1 kHz, and the vibration amplitude is 0.1-1mm.
Jian teaches (Fig. 1) a method of friction stir welding ([0002] “The invention relates to the field of welding technology and surface engineering, in particular to a friction stir welding method for friction stir welding with a stirring head and an electromagnetic vibration in-situ”) in which upper and lower vibrations are added to the stirring rod (stirring head 2) ([0043] “The electromagnetic vibration coil 4 of the friction stir welding method of electromagnetic vibration compound electromagnetic action provides…a certain intensity of high-frequency or intermediate frequency electromagnetic axial vibration or electromagnetic Radial vibration or torsional vibration movement, and through the strengthening effect of the stirring head 1 body”), wherein the vibration frequency is 180-250 Hz and the vibration amplitude is 0.2-1 mm ([0080] “the electromagnetic vibration frequency is 180-250Hz, and the electromagnetic vibration amplitude is 0.2-1mm.”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have further modified the combination of Offer, Zhe, Wells, Kalvala, and Ruidi to further incorporate the teachings of Jian to include that upper and lower vibrations are added to the consumables, wherein the vibration frequency is 1 Hz to 1 kHz and the vibration amplitude is 0.1-1mm. Doing so would enhance forging effect ([0023] “A new method of friction stir welding… through the electromagnetic vibration stirring head…forming an electromagnetic compound electromagnetic vibration friction stir process, which affects and acts on the dislocation of the weld friction stir plastic deformation of the metal. During the movement process, control the recovery, recrystallization and growth behavior of grains, control the temperature of the weld metal, ensure that the weld grains are refined, reduce defects, form high-quality welds, and complete the electromagnetic vibration compound electromagnetic action friction stir to the workpiece welding”).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Offer in view of Zhe, Wells, Kalvala, Ruidi, and Sancho et al. (CA2958107A1), hereinafter Sancho.
Regarding claim 6, the combination of Offer, Zhe, Wells, Kalvala, and Ruidi teach all of the elements of the current invention as stated above. 
Offer does not teach that high energy beam heat sources work in a scanning heating mode and the scanning frequency is 1 to 5kHz.
Rudi further teaches that high energy beam heat sources work in a scanning heating mode ([0017] “A semiconductor-pumped YAG laser, fiber laser or CO 2 laser with a laser power greater than or equal to 100W is used to scan and melt the single-layer slice area.”).
A semiconductor-pumped YAG laser, fiber laser or CO 2 laser with a laser power greater than or equal to 15-06-2021 7 100W is used to scan and melt the single-layer slice area.”).
Sancho teaches a method of additive manufacturing in which a laser beam is scanned to harden supplied building material (Page 7, lines 29-37 “A first aspect of the invention relates to a method for producing an object, the method comprising the steps of: a) supplying building material; and b) fusing the building material using a light beam…the beam being repetitively scanned in two dimensions”; Page 8, lines 4-5 “The building material can be any building material suitable for additive manufacturing by fusion by heat applied with a light beam, such as a laser beam.”), wherein the scanning frequency is 10-300 Hz or higher (Page 14, line 7 to Page 15, line 3 “In some embodiments of the invention, the beam is scanned in accordance with said first scanning pattern so that said first scanning pattern is repeated by the beam with a frequency of more than 10, 25, 50, 75, 100, 150, 200, or 300 Hz (i.e., repetitions of the scanning pattern per second).”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have further modified the combination of Offer, Zhe, Wells, Kalvala, and Ruidi to further incorporate the teachings of Sancho to include that the scanning frequency is 1 Hz to 5 kHz. Doing so reduces or prevents non-desired temperature fluctuations in the areas being heated by the laser (Page 15, lines 3-6 “A high repetition rate can be appropriate to reduce or prevent non-desired temperature fluctuations in the areas being heated by the effective spot, between each scanning cycle, that is, between each sweep of the beam along the first scanning pattern.”.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Offer in view of Zhe, Wells, Kalvala, Ruidi, and Dong.
Regarding claim 7, the combination of Offer, Zhe, Wells, Kalvala, and Ruidi teaches all of the elements of the current invention as stated above except that one or several combination external fields of current, magnetic field and ultrasound are simultaneously applied to the consumables to enhance the control effect of metallographic structure and performance.
Dong further teaches that an external ultrasonic or electromagnetic field is applied to the additive manufacturing process ([0042] “More specifically, the micro forging mechanism includes a vibrator 8…The vibrator 8 of the present invention is a micro Forging vibration source, you can choose ultrasonic vibration, frequency conversion motor or electromagnetic vibration to excite the mechanical vibration of the micro forging mechanism components.”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the combination of Offer, Zhe, Wells, Kalvala, and Ruidi to further incorporate the teachings of Dong to include that one or several combination external fields of current, magnetic field, and ultrasound are simultaneously applied to the consumables. Doing so would enhance the control effect of metallographic structure and performance ([0042] “The crystals become finer grains through the process of deformation and crystallization, breaking up impurities and making them evenly distributed. The elimination of the structural defects of these materials will significantly improve the performance of the material, increase the dislocation density, and increase the dislocation density. It is refined to increase the ability to hinder dislocation slippage, increase the strength and hardness, and decrease the plasticity and toughness”).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Offer in view of Zhe, Wells, Kalvala, Ruidi, and Zettler et al. (US20060289603A1), hereinafter Zettler.
claim 8, the combination of Offer, Zhe, Wells, Kalvala, and Ruidi teaches all of the elements of the current invention as described above except that in the additive manufacturing process, reinforced composite materials or functionally graded materials are prepared by simultaneously injecting alloy powder having a size of 20 nm to 500 µm, reinforced particles, whiskers or short fibers into a V-shaped opening between the consumable and the stack layer.
Ruidi further teaches (Fig. 2) that reinforced composite materials are prepared by injecting alloy ([0016] “In the present invention, laser melting additive manufacturing materials include…cobalt-based pure metals and alloys.”) powder having a size of 20 nm to 500 µm between the stirring rod (stirring head 4) and the stack layer ([0017] “Among them, the metal laser additive manufacturing methods include the following two: (a) Selective Laser Melting (SLM), the powder feeding mechanism spreads a layer of about 0.05~0.15mm thickness on the metal substrate, and the particle size is 10-100μm”; [0031] “After SLM finishes processing the current slice layer...the stirring head 4 to perform the friction stir processing on the laser melting area line by line”; [0036] “repeats (1) and (2) until the whole part is formed; the formed part is cut out from the metal substrate to obtain the required complex shape nanocrystalline high-strength, crack-free cobalt-based alloy Components.”).
It would have been obvious to one of ordinary skill to have further modified the combination of Offer, Zhe, Wells, and Kalvala to further incorporate the teachings of Ruidi to include that reinforced composite materials are prepared by injecting alloy powder having a size of 20 nm to 500 µm between the consumable and the stack layer. Doing so produces complexly shaped, high-strength, and crack-free components ([0036] “repeats (1) and (2) until the whole part is formed; the formed part is cut out from the metal substrate to obtain the required complex shape nanocrystalline high-strength, crack-free cobalt-based alloy Components.”). 
simultaneously injecting alloy powder, reinforced particles, whiskers or short fibers into a V-shaped opening between the consumable and the stack layer. 
Zettler teaches (Fig. 1) an friction stir welding apparatus (apparatus 1A) in which filler material (within outer passage 7) is simultaneously injected into a V-shaped opening between the stirring rod (first friction surface 5 of pin 3) and the processing surface (workpiece 2) ([0030] “The outer passage 7 can be used to introduce a filler material between the surface of the workpiece 2 and the first friction surface 5, so that the filler material is introduced into the weld seam formed as a result of the pin 3 and the first friction surface 5, as they rotate about the axis of rotation 6.”; [0029] “The apparatus 1A comprises a pin 3 and a first friction surface segment 4, the first friction surface segment 4 having a first friction surface 5, which rests on the surface of the workpiece 2.”; [0036] “Therefore, the pin 3 is guided at an angle, so that the first friction surface 5 does not rest completely on both workpieces 2. In this way, the filler material can be introduced beneath the first friction surface 5” because the first friction surface 5 partially rests on the workpiece 2, as taught by [0029] and [0036], the opening between the friction surface 5 and the workpiece 2 is thus V-shaped).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have further modified the combination of Offer, Zhe, Wells, Kalvala, and Ruidi to further incorporate the teachings of Zettler to include simultaneously injecting alloy powder, reinforced particles, whiskers, or short fibers into a V-shaped opening between the consumable and the stack layer. Doing so introduces filler materials which improve the mechanical properties of the processed object ([0013] “The feed device allows targeted introduction of filler materials which influence the properties of the weld seam, with the result that the mechanical properties of the temporarily plasticized zone can be improved.”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL R RIZZO whose telephone number is (571) 272-8991.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS, can be reached on (571) 272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RACHEL R RIZZO/Examiner, Art Unit 3761                                                                                                                                                                                                        


/ROBERT J UTAMA/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        









    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Merriam-Webster defines “claw” as “something that resembles a claw; specifically: the forked end of a tool (such as a hammer)”. Therefore the limitation is being interpreted under this ordinary definition of “claw”.  (https://www.merriam-webster.com/dictionary/claw)